Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: In regards to independent claims 1, 8 and 15, Nemat et al (US 2013/0073114) and Yamashita et al (US 10,556,597) teaches a system comprising: one or more computer processors; one or more computer memories; and a set of instructions incorporated into the one or more computer processors (see Nemat’s Fig. 2, processor 202 and memory 204. See Fig. 2 of Yamashita), the set of instruction configuring the one or more computer processors to perform operations for improving driver safety across a fleet of vehicles (Fig. 1 of Yamashita teaches fleet of vehicle and abstract teaches improving driver safety), the operations comprising: detecting a plurality of safety events pertaining to a driving of a fleet of vehicles by a plurality of drivers; generating a user interface for presentation on a client device, the user interface including an interactive user interface element for accessing the subset of the events (see abstract and Fig. 1 and 2 of Yamashita that teaches detecting safety event pertaining to a driver and displaying recommendation and feedback/score. Also see paragraph 0018 and Fig. 5 of Nemat). 

However, Nemat, Yamashita, nor any other prior art of record teaches identifying a subset of the events, the subset corresponding to one or more safety events of the plurality of safety events involving one or more vehicles of the fleet of vehicles to which drivers have not been assigned and based on an accessing of the subset of events, providing one or more user interface elements for accepting or rejecting recommendations for assignments of one of the plurality of drivers to each of the vehicles, the recommendations generated based on an application of a machine- learned model to images of faces captured inside the one or more vehicles when the safety events occurred.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685